DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating     
    obviousness or nonobviousness.

4.	Claims 1, 3-8, 16, 18, 19, and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Obrador et al. (US Publication 2008/0019661, hereinafter Obrador) in view of Bjorgvinsdottir et al. (US Publication 2018/0276845, hereinafter Bjorgvinsdottir), and further in view of Yun et al. (US Publication 2020/0257436, hereinafter Yun).
Regarding claim 1, Obrador discloses a method comprising: 
receiving, by one or more processors, a video comprising one or more shots in a first aspect ratio (Obrador, para’s 0116-0118, receiving video shots, video images are captured with a default aspect ratio); 
detecting one or more objects in the video; determining a number of objects that are included in the one or more objects (Obrador, para. 0032,  frame scoring module 16 assigns respective frame scores 28 to the video frames 22 of the input videos. Frame scoring module calculates the frame scores 28 from various frame characterizing parameter values that are extracted from the video frames including detected number of faces or other objects in each video frame); 
generate output video including the number of detected objected (Obrador, para. 0035,  generates the output video from the selected shots  in chronological order with one or more transitions that connect adjacent ones of the shots);
in response to determining that the number of objects corresponds to a first number of objects, aligning each of the one or more objects within a vertical window corresponding to a second aspect ratio (Obrador, para. 0101, shot with a single object can be left intact in output video having the same aspect ratio as is well known in the art);
Obrador does not explicitly disclose:

in response to determining that the number of objects corresponds to a third number of objects, generating a reduced size version of a frame of the video that includes the one or more objects.
Bjorgvinsdottir discloses in response to determining that the number of objects corresponds to a third number of objects, generating a reduced size version of a frame of the video that includes the one or more objects (Bjorgvinsdottir, fig. 1, para’s 0068-0071, tracking and identifying  objects that appear throughout a continuous number of frames, and aligning the each object to respective section of a vertical window and cropping the image to remove content from the continuous portion of frames that is outside of the first and second sections of the vertical window; cropping the image portion is seen as reducing size of the image portion). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bjorgvinsdottir’s technique into Obrador’s invention for enhancing user’s video editing experience by providing content of interest.
Obrador-Bjorgvinsdottir does not explicitly disclose, but Yun discloses in response to determining that the number of objects corresponds to a second number of objects, stacking a first portion of a frame of the video on top of a second portion of the frame (Yun, fig. 10c, flipping portion of one object and portion of another of object upside down).
It would have been obvious to one of ordinary skill in the art before the effective 

Regarding claim 3, Obrador-Bjorgvinsdottir-Yun discloses the method of claim 1, wherein the first number of objects is one, wherein the second number of objects is two, and the third number of objects is three or more (Obrador, para. 0101, one object is well known in video art; Yun, fig. 10c, two objects; Bjorgvinsdottir, fig. 1, para’s 0068-0071, three or more).
The motivation and obviousness arguments are the same as claim 1.

Regarding claim 4, Obrador-Bjorgvinsdottir-Yun discloses the method of claim 1, further comprising: stacking the first portion on top of the second portion in response to determining that the one or more objects are static in the video (Obrador, fig. 7A and Yun, fig. 10c, two static objects can be captured).
The motivation and obviousness arguments are the same as claim 1.

Regarding claim 5, Obrador-Bjorgvinsdottir-Yun discloses the method of claim 1, further comprising: generating the reduced size version in response to determining that the one or more objects are static in the video (Bjorgvinsdottir, para’s 0068-0071, as seen in fig. 3, tracking an object being a vehicle and determining that the vehicle is substantially static throughout the continuous portion of two or more frames, in response to determining that the vehicle is substantially static throughout the continuous portion of two or more frames, aligning the object/vehicle to section of a vertical window and cropping image of the object).
The motivation and obviousness arguments are the same as claim 1.

Regarding claim 6, Obrador-Bjorgvinsdottir-Yun discloses the method of claim 5, further comprising: 
stacking, within a first section of the vertical window, the reduced size version of the frame of the video that includes the one or more objects; and stacking, within a remaining section of the vertical window, a portion of the frame (Bjorgvinsdottir, fig. 1, para’s 0068-0071, tracking and identifying  objects that appear throughout a continuous number of frames, and aligning the each object to respective section of a vertical window and cropping the image to remove content from the continuous portion of frames that is outside of the first and second sections of the vertical window; cropping the image portion is seen as reducing size of the image portion; Yun, fig. 10c, flipping portion of one object and portion of another of object upside down).
The motivation and obviousness arguments are the same as claim 1.

Regarding claim 7, Obrador-Bjorgvinsdottir-Yun discloses the method of claim 6, further comprising automatically cropping continuous portions of frames to remove content from frames of the video that is outside of the vertical window (Bjorgvinsdottir, fig. 1, para’s 0068-0071, tracking and identifying an object that appears throughout a continuous number of frames, and cropping image of the object within a vertical window to remove content from the continuous portion of frames that is outside of the vertical window).
The motivation and obviousness arguments are the same as claim 1.

Regarding claim 8, Obrador-Bjorgvinsdottir-Yun discloses the method of claim 1, further comprising: 
generating a modified video comprising the one or more shots in the second aspect ratio, wherein the second aspect ratio corresponds to a vertical layout (Obrador, para’s 0116-0118, generate a modified video comprising selected shots by aligning the video frames within a vertical window and cropping the video frames of the selected shots to a common aspect ratio “a second aspect ratio”;, and wherein the generating the modified video further comprises: 
positioning the vertical window having a width of the vertical layout over a sequence of frames in a first shot, the vertical window having first and second sections (Bjorgvinsdottir, fig. 1, para’s 0068-0071, tracking and identifying an object that appears throughout a continuous number of frames, aligning the object to section of vertical window and cropping image of the object within a vertical window); and 
determining that at least a portion of the one or more objects is positioned within the sequence of frames outside of the width of the vertical window for a majority of frames in the sequence of frames (Bjorgvinsdottir, fig. 1, para’s 0068-0071, tracking and identifying an object, aligning the object within a vertical window and cropping image of the object to remove content from the continuous portion of frames that is determined to be outside of the vertical window).
The motivation and obviousness arguments are the same as claim 1.

Regarding claims 16, 18, 19, and 20, these claims comprise limitations substantially the same as claims 1, 3, and 4; therefore they are rejected by similar rationale.
Obrador-Bjorgvinsdottir further disclose processors and storage medium (Obrador, para. 0030, the video production system 10 may be embedded in electronic devices, including desktop and workstation computers with processors and machine readable medium).

5.	Claims 2 and 17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Obrador-Bjorgvinsdottir-Yun, as applied to claims 1 and 16 above, in view of Gao et al. (US Publication 2011/0064318, hereinafter Gao) or Yokomizu (US Publication 20030227493).
Regarding claim 2, Obrador-Bjorgvinsdottir-Yun discloses the method of claim 1, further comprising:
in response to determining that the number of objects corresponds to the first number of objects, determining whether the one or more objects are moving (Bjorgvinsdottir, fig. 1, para’s 0068-0071, tracking and identifying a moving object),
in response to determining that the one or more objects are not moving, automatically cropping continuous portions of frames of the video to remove content from the frames that is outside of the vertical window (Bjorgvinsdottir, para’s 0068-0071, as seen in fig. 3, tracking an object being a vehicle and determining that the vehicle is substantially static throughout the continuous portion of two or more frames, in response to determining that the vehicle is substantially static, i.e., not moving throughout the continuous portion of two or more frames, aligning the object/vehicle to section of a vertical window and cropping image of the object).
Obrador-Bjorgvinsdottir-Yun does not explicitly disclose in response to determining that the one or more objects are moving, panning the vertical window along a direction of movement of the one or more objects; and 
However the feature “in response to determining that the one or more objects are moving, panning the vertical window along a direction of movement of the one or more objects” is well known in the art as disclosed by both Gao (see para. 0022, panning or zooming image that contain moving object) and/or Yokomizo (see para. 0051, panning a moving object).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gao’s technique or Yokomizu’s technique into Obrador-Bjorgvinsdottir-Yun‘s invention to provide cropping, as the vertical window is panned, the continuous portion of frames to remove content from the continuous portion of frames that is outside of the vertical window. The motivation would have been to enhance user’s video editing experience by effectively identifying moving objects in video images.
Regarding claim 17, this claim comprises limitations substantially the same as claim 2; therefore it is rejected by similar rationale.

6.	Claim 10 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Obrador-Bjorgvinsdottir-Yun, as applied to claim 1 above, in view of Srivastava (US Publication 2019/0087690).
Regarding claim 10, Obrador-Bjorgvinsdottir-Yun discloses the method of claim 1.
Obrador-Bjorgvinsdottir does not explicitly disclose generating a low resolution version of the first shot, wherein the object is identified by processing the low resolution version of the first shot.
Srivastava discloses generating a low resolution version of the first shot, wherein the object is identified by processing the low resolution version of the first shot (Srivastava, para’s 0035 and 0070, detecting face using low resolution image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Srivastava’s teachings of identifying object using low resolution image  into Obrador-Bjorgvinsdottir-Yun’s invention for saving  system power and storage resource.

7.	Claims 11 and 12 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Obrador-Bjorgvinsdottir-Yun, as applied to claim 1 above, in view of Dollens (US Publication 2017/0293971).
Regarding claim 11, Obrador-Bjorgvinsdottir-Yun discloses the method of claim 1, wherein stacking the first portion on top of the second portion comprises:
obtaining a vertical window corresponding to the second aspect ratio (Obrador, para’s 0116-0118, generate a modified video comprising selected shots by aligning the video frames within a vertical window and cropping the video frames of the selected shots to a common aspect ratio “a second aspect ratio”).
Dollens, para, 0236, generating multi-resolution mosaic images of a plurality of objects where the objects are positioned at different locations within an image frame).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Dollens’ technique into Obrador-Bjorgvinsdottir-Yun’s invention because it would enhancing user’s video editing experience by easily identifying video objects with mosaic images.

Regarding claim 12, Obrador-Bjorgvinsdottir-Yun-Dollens discloses the method of claim 11, wherein a first size of the first section is non-equal to a second size of the second section (Dollens, para, 0236, generating multi-resolution mosaic images of a plurality of objects can have different sizes).
The motivation and obviousness arguments are the same as claim 11.

8.	Claim 13 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Obrador-Bjorgvinsdottir-Yun, as applied to claim 1 above, in view of Shimada et al. (Japanese Patent JP02009124298A, June 4, 2009, hereinafter Shimada) and Winn et al. (US Publication 2017/0359560, hereinafter Winn).
Regarding claim 13, Obrador-Bjorgvinsdottir-Yun discloses the method of claim 1, further comprising generating for display an editing interface that presents the modified video, the editing interface comprising a first portion that represents the one or more shots Bjorgvinsdottir, fig’s 2b, 17-a-c, and 18, displaying panoramic image, cropped version of the image, timeline, angle control).
Obrador-Bjorgvinsdottir-Yun does not explicitly disclose a first portion that includes one or more interactive icons that represent the one or more shots in the video, and a third portion that includes a plurality of editing options.
Shimada discloses a first portion that includes one or more interactive icons that represent the one or more shots in the video (Shimada, Abstract, Interface can include a thumbnail representing a shot). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Shimada’s technique into Obrador-Bjorgvinsdottir-Yun’s invention for enhancing user’s search experience by using search icons to identify video shots.
Obrador-Bjorgvinsdotti-Yun-Shimadar does not explicitly disclose a third portion that includes a plurality of editing options.
Winn discloses a third portion that includes a plurality of editing options (Winn, para. 0088, editing interface provide editing options).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Winn’s technique into Obrador-Bjorgvinsdottir-Yun-Shimada for enhancing user’s video editing experience by providing convenience to effectively edit video images.

9.	Claim 14 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Obrador-Bjorgvinsdottir-Yun, as applied to claim 1 above, in view of Official Notice.
Regarding claim 14, Obrador-Bjorgvinsdottir-Yun discloses the method of claim 1.
Obrador-Bjorgvinsdottir is silent as to wherein the video is received via a website, wherein the modified video is presented to a user on the website, wherein an adjustment to the modified video is received from the user via the website, and wherein the website publishes the modified video for access by multiple users responsive to receiving user input.
Official Notice is taken (see MPEP 2144.03) as receiving video via a website wherein the modified video is presented to a user on the website, wherein an adjustment to the modified video is received from the user via the website, and wherein the website publishes the modified video for access by multiple users responsive to receiving user input was well known in the art before the effective filing date of the claimed invention.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these well-known technique into Obrador-Bjorgvinsdottir-Yun’s invention to enhance user’s video editing experience by providing convenience to effectively edit video images.  
 
10.	Claims 9 and 15 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Obrador-Bjorgvinsdottir-Yun, as applied to claim 1 above, in view of Soroushian et al. (US Publication 2013/0051767, hereinafter Soroushian-767) or Soroushian et al. (US Publication 2013/0051768, hereinafter Soroushian-768).
Regarding claim 9, Obrador-Bjorgvinsdottir-Yun discloses the method of claim 8.
Obrador-Bjorgvinsdottir-Yun does not explicitly disclose but Soroushian-767 or Soroushian-768 discloses: 
reducing a scale of a first portion of the frames over which the vertical window is positioned by an amount corresponding to a height and a width of the first section of the vertical window; 
reducing a scale of a second portion of the frames in which the object is positioned outside of the width of the vertical window by an amount corresponding to a height and a width of the second section of the vertical window; 
moving the reduced scale first portion of the frames into the first section of the vertical window; and 
copying the reduced scale second portion of the frames into the second section of the vertical window (see Soroushian-767, para. 0063, fig. 5 and Soroushian-768, para’s 0040-0045; different resolution and width).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Soroushian-767 or Soroushian-768’s technique into Obrador-Bjorgvinsdottir-Yun’s invention for enhancing user’s search experience by providing effective format of video.

Regarding claim 15, Obrador-Bjorgvinsdottir-Yun discloses the method of claim 1, wherein the first aspect ratio corresponds to a horizontal or square layout (Obrador, para’s 0116-0118, default aspect ratio is square or rectangular).
Obrador-Bjorgvinsdottir-Yun does not explicitly disclose but Soroushian-767 or see Soroushian-767, para. 0063, fig. 5 and Soroushian-768, para’s 0040-0045; different resolution and width).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Soroushian-767 or Soroushian-768’s technique into Obrador-Bjorgvinsdottir-Yun’s invention for enhancing user’s search experience by providing effective format of video.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645. The examiner can normally be reached 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOI H TRAN/           Primary Examiner, Art Unit 2484